                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DAVID SILER; DISTINCTIVE HUMAN           )
RESOURCES, INC.,                         )
                                         )
                    Plaintiffs,          )
                                         )
             v.                          )        1:19CV403
                                         )
ELGA LEJARZA a/k/a ELGA                  )
LEJARZA-PENN; MICHAEL PENN;              )
LEJARZA COMPLIANCE TRAININGS             )
LLC, a limited liability                 )
company; LEJARZA HR CONSULTING           )
LLC, a limited liability                 )
company,                                 )
                                         )
                    Defendants.          )

                      MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

      Plaintiffs David Siler and Distinctive Human Resources, Inc.

(“Distinctive     HR”)   bring    this   action   against    Defendants       Elga

Lejarza a/k/a Elga Lejarza-Penn, Michael Penn, Lejarza Compliance

Trainings,    LLC     (“Compliance       Trainings”),       and     Lejarza     HR

Consulting, LLC (“HR Consulting”) for their allegedly unlawful use

of   Plaintiffs’    copyrighted     materials.      Before        the   court   is

Defendants’ motion to dismiss, pursuant to Federal Rule of Civil

Procedure 12(b)(6). (Doc. 11.) The motion is fully briefed (Docs.

17, 18) and is ready for decision.            For the reasons set forth

below, the motion will be granted in part and denied in part.
I.   BACKGROUND

     The allegations of the complaint, along with the contents of

documents of which the court takes judicial notice, 1 viewed in the

light most favorable to Plaintiffs, show the following:

     Siler is the controlling shareholder of Distinctive HR. (Doc.

1 ¶ 10.) Together, they produce study courses and materials (“Test

Prep Materials”) designed to help individuals pass a variety of

human resources certification exams: the Professional in Human

Resources (PHR) Certification Exam, the Senior Professional in

Human   Resources   (SPHR)    Certification   Exam,    the   Associate

Professional in Human Resources (aPHR) Certification Exam, and the

Global Professional in Human Resources (GPHR) Certification Exam.

(Id. ¶ 11.)     The Test Prep Materials consist of print, audio,

video, visual, and interactive materials, such as study guides,

training games, sample tests, and flashcards.     (Id. ¶¶ 11, 16-28.)

Included with the Test Prep Materials is access to Plaintiffs’

Learning Management System (“LMS”), an online platform with test

prep content.   (Id. ¶¶ 16, 18, 27-28.)   Most of the component parts

of the Test Prep Materials are registered with the United States


1 The court may consider documents outside the pleadings without
converting a motion to dismiss into one for summary judgment if those
documents are “integral to and explicitly relied on in the complaint”
and their authenticity is unchallenged. Copeland v. Bieber, 789 F.3d
484, 490 (4th Cir. 2015) (quoting Phillips v. LCI Int’l, Inc., 190 F.3d
609, 618 (4th Cir. 1999)). Plaintiffs have attached five documents to
their brief that support their claims and are relied upon in their
complaint (Docs. 1-1 through 1-5), and their authenticity is
unchallenged.

                                  2
Copyright Office. 2       (Id. ¶ 33; Doc. 1-1.)

      In April of 2011, Lejarza purchased Plaintiffs’ PHR/SPHR

audio CD and a one-year self-study online subscription.                       (Id.

¶ 62.)   In March of 2016, she purchased the same two audio CDs and

another one-year self-study online subscription.              (Id. ¶ 63.)      In

March of 2017, she purchased the 2017 PHR/SPHR self-study course

bundle with a one-year self-study online subscription. (Id. ¶ 64.)

And despite passing her human resources Certification exams prior

to the start of 2018 (id. ¶ 67), in March of 2018 Lejarza purchased

the   2018   PHR/SPHR     self-study     course   with    a   one-year   online

subscription.     (Id. ¶ 65.)

      Lejarza    and    Penn   are     business   partners    and    owners    of

Defendants HR Consulting and Compliance Trainings.              (Doc. 1 ¶¶ 81-

82, 158-64.)     Lejarza, either individually or through Compliance

Trainings,      “offers     training     workshops,      seminars,    webinars,

classes, or similar training, educational, or promotional events”

to help customers pass their human resources certification exams.

(Id. ¶ 91.)       These live workshops are taught by Lejarza, but

prerecorded materials are also available for purchase. (Id. ¶ 95.)

      On or about July 25, 2018, Distinctive HR received notice



2
 Defendants note that of the thirty-two copyright registrations provided
in Doc. 1-1, only two were registered prior to the termination of
Defendant Lejarza’s service.    (Doc. 13 at 6.)     However, to bring a
copyright infringement claim, the works at issue simply must be
registered prior to commencement of the suit, and not at the time of the
alleged infringement. 17 U.S.C. § 411(a).

                                         3
that Defendants were using the Test Prep Materials “word-for-word”

in the slideshow presentations as part of Defendants’ workshops

and   were   including   Plaintiffs’    materials    in   their   on-demand

materials.     (Id.   ¶ 108-09.)       Distinctive   HR’s   software   also

recorded Lejarza accessing the self-study site thousands of times

between May 18, 2017, and August 28, 2018, often with her actions

overlapping in time.     (Id. ¶¶ 70-76.)

      The purchase page of Plaintiffs’ Test Prep Materials provides

customers this notice:

      [Learning Management System] access is for a single-user
      and is NOT transferable or to be shared with others.
      LMS access is valid for 1 year from the date your order
      is processed.   A valid email address and individual’s
      name must be provided for each [name of product ordered]
      ordered. All materials are copyrighted material and may
      not, in whole or in part, be copied, shared, or
      reproduced by any means for any reason without the prior
      written consent of Distinctive Human Resources, Inc.
      Any violation of these terms and conditions will result
      in immediate termination of your access to these
      materials, with no refund provided.

(Id. ¶ 69.)    Plaintiffs allege that Lejarza not only reproduced

their copyrighted material in her own workshops and on-demand

materials, but that she also provided her login information to

staff, volunteers, co-owners, or agents of Compliance Trainings

and/or HR Consulting.     (Id. ¶ 80.)

      On August 27, 2018, Plaintiffs’ counsel sent a cease and

desist demand to Lejarza and Compliance Trainings, and Lejarza’s

self-study subscription was terminated on August 28, 2018, for


                                   4
violations of the user license agreement.                (Id. ¶¶ 66, 138.)

According to Defendants, Lejarza has continued to infringe on

Plaintiffs’ copyrights following the cease and desist letter. (Id.

¶ 139.)

      On April 15, 2019, Plaintiffs filed this lawsuit pursuant to

18 U.S.C. §§ 1331 and 1338(a), under the Copyright Act.           (Doc. 1.)

Based on Defendants’ alleged misconduct, Plaintiffs bring five

causes    of   action.   Against    each    Defendant,   Plaintiffs    claim

copyright infringement under the Copyright Act, 17 U.S.C. §§ 106,

501; unfair competition under the Lanham Act, 15 U.S.C. § 1125;

and common law copyright infringement and unfair and deceptive

trade practices under the North Carolina Unfair and Deceptive Trade

Practices Act (“UDTPA”), N.C. Gen. Stat. §§ 75-1.1 et seq.              (Id.

at 22-24, 26-27, 28-32.)    Against Lejarza individually, Plaintiffs

allege breach of contract.       (Id. at 24-25.)    In lieu of answering,

Defendants filed the present motion to dismiss, which is fully

briefed and ready for decision.

II.   ANALYSIS

      Plaintiffs assert, and the parties do not dispute, that the

court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a), under the Copyright Act.          (Doc. 1 ¶ 7.)    The court also

has   original    jurisdiction    over     Plaintiffs’   claim   of   unfair

competition that is “joined with a substantial and related claim

under the copyright . . . laws.”         28 U.S.C. § 1338(b).     The court

                                     5
exercises supplemental jurisdiction over all other claims that are

“so   related   to    claims   in   the   action   within   such    original

jurisdiction that they form part of the same case or controversy.”

28 U.S.C. § 1367.

      A.    Standard of Review

      Defendants move to dismiss Plaintiffs’ claims under Rule

12(b)(6), arguing that Plaintiffs have failed to state a claim

upon which relief can be granted.          (Doc. 11.)   They assert that

Plaintiffs’ state law claims for breach of contract, unfair and

deceptive trade practices, and common law copyright infringement

are preempted by section 301 of the Copyright Act.                 17 U.S.C.

§ 301.     (Doc. 13.)    They also move to dismiss Plaintiffs’ unfair

competition claim as duplicative of their copyright infringement

claim.      (Id.)     Defendants Lejarza and Penn also assert that

Plaintiffs’ copyright infringement claim is not cognizable as to

them individually because Plaintiffs have not alleged sufficient

facts to pierce the corporate veil.        (Id.)

      A motion to dismiss under Rule 12(b)(6) is meant to “test[]

the sufficiency of a complaint” and not to “resolve contests

surrounding the facts, the merits of a claim, or the applicability

of defenses.”       Republican Party of N.C. v. Martin, 980 F.2d 943,

952 (4th Cir. 1992).      To survive such a motion, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’”              Ashcroft v.

                                      6
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).                    In considering the motion, a

court “must accept as true all of the factual allegations contained

in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam),      and     all    reasonable        inferences      must     be   drawn   in   the

plaintiff’s favor, Ibarra v. United States, 120 F.3d 472, 474 (4th

Cir. 1997).         “Rule 12(b)(6) protects against meritless litigation

by requiring sufficient factual allegations ‘to raise a right to

relief above the speculative level’ so as to ‘nudge[] the[] claims

across      the     line    from   conceivable         to   plausible.’”         Sauers   v.

Winston-Salem/Forsyth Cty. Bd. of Educ., 179 F. Supp. 3d 544, 550

(M.D.N.C. 2016) (alterations in original) (quoting Twombly, 550

U.S. at 555).          Mere legal conclusions are not accepted as true,

and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”                            Iqbal,

556 U.S. at 678.

       B.      Copyright Infringement

       In their first cause of action, Plaintiffs assert that they

own    the    copyrights         for   their    Test    Prep      Materials,     which    are

registered with the United States Copyright Office.                             (Doc. 1 at

22.)         Attached       to   their   complaint          are   the    certificates     of

registration from the Copyright Office.                       (Doc. 1-1.)        Plaintiffs

allege       that    Defendants,       without      permission        or     authorization,

copied Plaintiffs’ Test Prep Materials in a “willful, intentional,

                                                7
and purposeful [way], in disregard of and with indifference to

Plaintiffs’ rights.” (Doc. 1 at 22-23.) Defendants do not contest

that Plaintiffs have sufficiently pleaded a copyright infringement

claim but instead move to dismiss the claims against Lejarza and

Penn in their individual capacities, claiming that “the dispute is

really between the Plaintiffs and the corporate Defendants.” (Doc.

13 at 13.)      Defendants argue that the factual allegations do not

support piercing the corporate veil as to Compliance Trainings and

HR    Consulting.      (Doc.   18   at   4-5.)     Plaintiffs   respond    that

“[p]iercing the LLC or Corporate Veil is not the only way an

individual can be liable in a lawsuit” and further argue that they

have    “made     numerous   claims”     against   both   Lejarza    and   Penn

individually.       (Doc. 17 at 10.)

       “To establish a claim for copyright infringement under the

Copyright Act of 1976, 17 U.S.C. § 101 et seq., a plaintiff must

prove that it possesses a valid copyright and that the defendant

copied elements of its work that are original and protectable.”

Copeland v. Bieber, 789 F.3d 484, 488 (4th Cir. 2015).              A defendant

may    infringe    a   copyright    either   directly,    contributorily,    or

vicariously.        Live Face on Web, LLC v. Absonutrix, LLC, No.

1:17cv937, 2018 WL 2121627, at *2 (M.D.N.C. May 8, 2018).              “Direct

infringement of a copyright ‘requires conduct by a person who

causes in some meaningful way an infringement.’”                Id. (quoting

CoStar Grp., Inc. v. LoopNet, Inc., 373 F.3d 544, 549 (4th Cir.

                                         8
2004)   (emphasis      in    original)).           As    to    indirect     theories    of

infringement, the Fourth Circuit has stated:

     Under a theory of contributory infringement, one who,
     with knowledge of the infringing activity, induces,
     causes or materially contributes to the infringing
     conduct of another is liable for the infringement,
     too . . . .   Under a theory of vicarious liability, a
     defendant who has the right and ability to supervise the
     infringing activity and also has a direct financial
     interest in such activities is similarly liable.

CoStar Grp., 373 F.3d at 550 (quoting Gershwin Publ’g Corp. v.

Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971))

(internal quotation marks omitted).

     Under    this     scope    of     potential         liability       for     copyright

infringement,     it    is     apparent          that    Plaintiffs       have    pleaded

sufficient    facts     to     state    a        claim    against     the      individual

Defendants. Plaintiffs allege that Lejarza was the only individual

authorized to access the copyrighted Test Prep Materials and

infringed on Plaintiffs’ copyright when she personally shared the

Test Prep Materials with others and used them in workshops that

she herself taught.         Plaintiffs also allege that Penn is an owner

of both Compliance Trainings and HR Consulting and “takes an active

role in [their] management and business.”                     (Doc. 1 at 20-21.)     They

further allege that Penn profits off the infringing activity.

(Id.)   Viewed in the light most favorable to Plaintiffs, these

allegations     are    sufficient       to       plausibly       claim    that    Lejarza

directly infringed on Plaintiffs’ rights under the Copyright Act


                                             9
and    that    Penn      may    be   liable     under    an    indirect      theory   of

infringement.         See Bradshaw v. Am. Inst. for History Educ., No.

12-1367(RBK/KMW), 2013 WL 1007219, *5 (D.N.J. Mar. 13, 2013)

(finding it possible for an individual to be held personally liable

for copyright infringement despite his status as a corporate

employee); see also Lauratex Textile Corp. v. Allton Knitting

Mills, Inc., 519 F. Supp. 730, 733 (S.D.N.Y. 1981) (“Where an

individual directly causes a corporate defendant to infringe and

personally participates in the acts constituting the infringement,

he    is    jointly      and   severally   liable       for    the    infringement.”).

Therefore,         Defendants’       motion      to      dismiss       the    copyright

infringement claim against these individual Defendants will be

denied.

       C.     Preemption

       Plaintiffs allege that Defendants infringed on their common

law copyright and engaged in unfair or deceptive trade practices

under the North Carolina UDTPA and engaged in unfair competition

under the Lanham Act, 15 U.S.C. § 1125.                  They further allege that

Lejarza breached her contract with Distinctive HR.                           Defendants

move to dismiss, claiming that each of these claims is preempted

by the Copyright Act.            Plaintiffs oppose this motion.

       By    aid    of    the    Supremacy      Clause    of    the    United    States

Constitution, the Copyright Act preempts all state law rights that

are “equivalent” to rights under federal copyright law.                       17 U.S.C.

                                           10
§ 301(a). In passing the Copyright Act, “Congress precluded state-

law actions to enforce rights protected by federal copyright law

in the clearest and most unequivocal language possible, so as to

avoid the development of any vague borderline areas between State

and Federal protection.”     OpenRisk, LLC, v. Microstrategy Servs.

Corp., 876 F.3d 518, 523 (4th Cir. 2017) (internal quotation marks

and   citation   omitted).   Section   301(a)   of   the   Copyright   Act

provides:

      [A]ll legal or equitable rights that are equivalent to
      any of the exclusive rights within the general scope of
      copyright . . . in works of authorship that are fixed in
      a tangible medium of expression and come within the
      subject   matter   of   copyright . . .   are   governed
      exclusively by this title . . . . [N]o person is
      entitled to any such right or equivalent right in any
      such work under the common law or statutes of any State.

17 U.S.C. § 301(a).     Thus, § 301 “sets up a two-prong inquiry to

determine when a state law claim is preempted.”        United States ex

rel. Berge v. Bd. of Tr., 104 F.3d 1453, 1463 (4th Cir. 1997).

Courts must consider “(1) whether the claim ‘falls within the

subject matter of copyright’ and (2) whether the claim ‘protects

rights that are equivalent to any of the exclusive rights of a

federal copyright.’”    Tire Eng’g and Distribution, LLC v. Shandong

Linglong Rubber Co., 682 F.3d 292, 309 (4th Cir. 2012) (quoting

Carson v. Dynegy, Inc., 344 F.3d 446, 456 (5th Cir. 2003)).

“[B]oth prongs of [this] two-factor test must be satisfied for

preemption to occur” id., and the “shadow actually cast by the


                                  11
Act’s    preemption      is    notably      broader    than    the   wing   of    its

protection,” Berge, 104 F.3d at 1463.

     Defendants     do    not    challenge      that   Plaintiffs     claims     fall

within the first prong, the subject matter of copyright.                    See 17

U.S.C.    §§ 102   (defining         subject    matter    of    copyright),       103

(defining copyright for compilations and derivative works).                      As to

the second prong, § 106 of the Copyright Act grants a copyright

owner the exclusive right to “(1) reproduce the work, (2) prepare

derivative works based on the work, (3) distribute copies of the

work, (4) perform the work publicly, and (5) display the work

publicly.”    Trandes Corp. v. Guy F. Atkinson Co., 996 F.2d 655,

659 (4th Cir. 1993).          To determine if the equivalency requirement

is satisfied, the Fourth Circuit applies the “extra element” test:

     State-law claims that infringe one of the exclusive
     rights contained in § 106 are preempted by § 301(a) if
     the right defined by state law may be abridged by an act
     which, in and of itself, would infringe one of the
     exclusive rights . . . . However, if an extra element is
     required instead of or in addition to the acts of
     reproduction, performance, distribution or display, in
     order   to   constitute   a   state-created   cause   of
     action, . . . there is no preemption, provided that the
     extra element changes the nature of the action so that
     it   is  qualitatively   different   from   a  copyright
     infringement claim.

Rosciszewski v. Arete Assocs., Inc., 1 F.3d 225, 229-30 (4th Cir.

1993) (internal quotation marks and citations omitted). “In short,

the Copyright Act preempts state law claims that lack an extra

element   which    would      make   them     qualitatively different       from    a


                                         12
copyright infringement claim.”           Pan-Am. Prods.           Holdings, LLC v.

R.T.G. Furniture Corp., 825 F. Supp. 2d 664, 691 (M.D.N.C. 2011)

(internal quotation marks and citations omitted).

      In applying the “extra element” test, the Fourth Circuit has

cautioned that “[t]o determine whether a particular cause of action

involves     rights   equivalent    to    those    set     forth   in   § 106,   the

elements of the causes of action should be compared, not the facts

pled to prove them.”       Trandes Corp., 996 F.2d at 659.                However,

where the elements require broad misconduct, such as an “unfair”

or “deceptive” trade practice, the court must necessarily examine

the allegations of the underlying claim to ascertain whether the

nature of the claim differs qualitatively from a Copyright Act

claim.   See, e.g., Pan-Am. Prods., 825 F. Supp. 2d at 692 (quoting

Rutledge v. High Point Reg’l Health Sys., 558 F. Supp. 2d 611, 618

(M.D.N.C. 2008)).

             1.   Common Law Copyright Infringement

      Plaintiffs plead that in addition to the federal copyright

protection their Test Prep Materials enjoy under 17 U.S.C. §§ 106

and   501,    Plaintiffs   also    have       a   common    law    copyright     that

Defendants have infringed.         (Doc. 1 at 28-29.)         Plaintiffs do not

explain, either in the complaint or their briefing, the nature of

the common law protection they claim.              Defendants argue that this

claim simply mirrors Plaintiffs’ copyright claim and is preempted.

(Doc. 13 at 9.)       Defendants also note that Plaintiffs bring this

                                         13
claim    in   the    alternative    and    argue   that   if   the    copyright

infringement claim survives, the common law copyright infringement

claim should be dismissed.            (Id. at ¶¶ 205-211.)           Plaintiffs

disagree, arguing, without explication, only that the federal

rules permit them to plead in the alternative.            (Doc. 17 at 3-4.)

       The federal rules do permit Plaintiffs to state claims in the

alternative, regardless of whether those claims are consistent.

Fed. R. Civ. P. 8(d)(2)-(3).          But Plaintiffs have not met their

burden under Local Rule 7.2 to provide an argument as to the merit

of their claim.         L.R. 7.2(a)(4) (requiring briefs to contain

argument, with reference to all statutes, rules, and authorities

relied upon).        In the absence of any explanation, the court

nevertheless has the obligation to determine whether the motion to

dismiss is merited.       See Local Rule 7.3(k); Gardendance, Inc. v.

Woodstock Copperworks, Ltd., 230 F.R.D. 438, 449 (M.D.N.C. 2005).

       Defendants are correct that Plaintiffs’ common law claim is

preempted by the Copyright Act.           The common law claim has at its

core    the   same   allegedly     copyrighted     materials   that    make   up

Plaintiffs’ statutory copyright infringement claim and plainly

falls within the scope of copyright.          Plaintiffs claim common law

copyright protection over “all of the collective and individual

components of the Test Prep Materials.”              (Doc. 1 ¶ 34.)      While

these components, collectively and individually, could contain

uncopyrightable material, Plaintiffs fail to explain how they are

                                      14
not all related to Plaintiffs’ test prep content and therefore

fall within the scope of copyright.                Forest Park Pictures v.

Universal Television Network, Inc., 683 F.3d 424, 429 (2d Cir.

2012) (“[W]orks may fall within the subject matter of copyright,

and thus be subject to preemption, even if they contain material

that    is   uncopyrightable    under    section    102   [of   the    Copyright

Act].”); Berge, 104 F.3d at 1463 (”[S]cope and protection are not

synonymous.       Moreover, the shadow actually cast by the [Copyright]

Act’s     preemption    is   notably    broader    than   the   wing    of   its

protection.”).       See Urbont v. Sony Music Entm’t., 831 F.3d 80, 94-

95 (2d Cir. 2016) (affirming district court’s dismissal of common

law copyright infringement claim on preemption grounds).

       Therefore, Defendants’ motion to dismiss Plaintiffs’ common

law copyright claim will be granted, but without prejudice because

Plaintiffs have defaulted on providing any substantive argument.

             2.     Breach of Contract

       Plaintiffs allege that they contracted with Lejarza for her

purchase of an individual license to Defendants’ online self-study

course.      (Doc. 1 at 24-25.)          Lejarza allegedly breached the

contract by allowing more than one person to access Plaintiffs’

online system, used copyrighted content from the online system in

her own study courses, shared her login information with others,

and provided Test Prep Materials to third parties.               (Id. at 25.)

Defendants move to dismiss this claim, arguing that it is preempted

                                        15
by the Copyright Act.           They argue that each alleged breach is

equivalent to a right protected by the Copyright Act and is

therefore preempted.           (Doc. 13 at 7-9.)            Plaintiffs’ one-line

response is: “Beyond what is stated in Plaintiffs’ Complaint,

Plaintiffs make no argument towards whether or not Plaintiffs’

claim for Breach of Contract is preempted by the Copyright Act.”

(Doc. 17 at 6.)

       Here, too, Plaintiffs have failed to provide a substantive

response   to    Defendants’         motion,    in    violation    of       Local   Rule

7.2(a)(4).      It is not the job of the court to become an advocate

for a non-responding party under such circumstances.                         Emrich v.

Colvin, 90 F. Supp. 3d 480, 486 (M.D.N.C. 2015) (warning that a

party should not expect the court to do the work it elected not to

do).     However,      as    noted    above,    the    court    must    nevertheless

determine whether the motion to dismiss has merit.                     See Local Rule

7.3(k); Gardendance, Inc., 230 F.R.D. at 449.

       Plaintiffs’ contract claim is based on Lejarza’s allegedly

improper     actions    as    they     relate    to    Plaintiffs’          copyrighted

material and is within the scope of copyright.                    To complete the

preemption analysis, the court must apply the “extra element” test

to   determine    whether     the     rights    protected      under    a    breach   of

contract claim in North Carolina are equivalent to the rights

protected under the Copyright Act.                    To establish a breach of

contract under North Carolina law, a plaintiff must show the

                                         16
existence of a valid contract and a breach of that contract.                     Long

v. Long, 588 S.E.2d 1, 4 (N.C. Ct. App. 2003).               “Although the vast

majority   of    contract      claims   will    not   be   preempted     under    the

Copyright Act, courts must examine the precise contract right being

asserted.”      Pan-Am Prods., 825 F. Supp. 2d at 694.                   Where the

alleged acts supporting a breach of contract claim are equivalent

to rights protected under § 106 of the Copyright Act, the breach

of contract claim will be preempted.             See Madison River Mgmt. Co.

v. Bus. Mgmt. Software Corp., 351 F. Supp. 2d 436, 444 (M.D.N.C.

2005) (finding plaintiff’s breach of contract claims preempted

because    they        all    “emanate[d]      from    the    alleged      wrongful

reproduction and distribution of” copyrighted work.)

       In the present case, some of Plaintiffs’ breach of contract

allegations appear to be equivalent to rights protected under the

Copyright Act.      Section 106 grants copyright holders the exclusive

right to reproduce copyrighted material, distribute copies of that

material, and display or authorize the display of that material

publicly. 17 U.S.C. § 106. By allegedly using Plaintiffs’ content

in her own materials, Lejarza impermissibly reproduced the Test

Prep    Materials       and    displayed     them     publicly.         Plaintiffs’

allegation      that    Lejarza   provided      portions     of   the    Test    Prep

Materials to others is equivalent to a violation of Plaintiffs’

exclusive right to distribute copies of their work.                     By sharing

her login information and allowing others to access the online

                                        17
course, Lejarza made the self-study course available to others and

distributed    access      to    the   copyrighted        material.       However,

Plaintiffs also allege that purchasers of their products receive

a notice stating, in relevant part, “LMS access is for a single-

user and is NOT transferrable or to be shared with others.”                 (Doc.

1 ¶ 69.)     The notice further states that the purchased materials

“may not, in whole or in part, be copied, shared, or reproduced by

any means for any reason without [Distinctive HR’s] prior written

consent.”     (Id.)   The Copyright Act allows for the fair use of

copyrighted material, 17 U.S.C. § 107, but the provisions that

Lejarza allegedly agreed to when purchasing Plaintiffs’ products

provide a private standard for acceptable use.                        A breach of

contract claim arising from “private law governing fair use . . .

makes the claim qualitatively different from a simple copyright

case, in which there is no ‘private law’ defining what is and is

not fair use.”     See Lowry’s Reports, Inc. v. Legg Mason, Inc., 271

F. Supp. 2d 737, 756-57 (D. Md. 2003) (citation omitted).

     No party has provided the underlying contract between Lejarza

and Plaintiffs, and the burden is on Defendants to show that all

provisions of the contract alleged in Plaintiffs’ complaint are

preempted.     Defendants have failed to do so.              Due to inadequate

briefing,    the   court    is   unable     to   decide    the   motion   without

undertaking the work for the parties.            Because justice is invoked,

not dispensed, Defendants’ motion to dismiss will be denied without

                                       18
prejudice.

              3.   North Carolina UDTPA

       Plaintiffs contend that Defendants engaged in unfair and

deceptive trade practices in violation of the UDTPA, N.C. Gen.

Stat. § 75-1.1 et seq.          (Doc. 1 at 29-31).       Defendants move to

dismiss, arguing that Plaintiffs’ UDTPA claim is merely a copyright

infringement claim in disguise.             (Doc. 13 at 11.)     They further

argue that even if the claim is not preempted by the Copyright

Act, Plaintiffs have failed to allege sufficient facts to state a

claim under the UDTPA.         (Id. at 12.)      Plaintiffs do not dispute

that the relevant works are within the subject matter of copyright

but argue only that preemption fails because their UDTPA claim

alleges “palming off” and therefore involves an “extra element”

that    makes      it    qualitatively      different   from     a    copyright

infringement claim.        (Doc. 17 at 9-10.)

       “In order to establish a prima facie claim for unfair trade

practices, a plaintiff must show: (1) defendant committed an unfair

or deceptive act or practice, (2) the action in question was in or

affecting commerce, and (3) the act proximately caused injury to

the plaintiff.”         Dalton v. Camp, 548 S.E.2d 704, 711 (N.C. 2001).

While it may appear that a UDTPA claim does not require an “extra

element” beyond that required to show copyright infringement, “it

is possible for a claim under the UDTPA ‘to rest on conduct apart

from   that    comprising     the   Copyright   Act   claim.’”       Andrews   v.

                                       19
Daughtry, No. 1:12-cv-00441, 2013 WL 664564, at *11 (M.D.N.C. Feb.

22, 2013) (quoting Pan-Am. Prods., 825 F. Supp. 2d at 698).

“Common examples of extra elements in unfair competition claims

that typically avoid preemption include breach of fiduciary duty,

breach of a confidential relationship, and palming off of the

defendant's products as those of the plaintiff's.”                   Rutledge, 558

F. Supp. 2d at 617 (internal quotation marks and citation omitted).

Additional elements that are not preempted include UDTPA claims

founded   on    misrepresentation         or   deception.          Innovative   Med.

Prods., Inc. v. Felmet, 472 F. Supp. 2d 678, 683 (M.D.N.C. 2006).

In the end, what constitutes unfairness or deception to support a

UDTPA claim “must rest on sufficient alleged misconduct separate

from, and not controlled by, the Copyright Act, in order to

survive.”      Rutledge, 558 F. Supp. 2d at 620.

      Here, the allegations underlying Plaintiffs’ UDTPA claim are

all   equivalent    to   rights       protected    under     the    Copyright    Act.

Plaintiffs     argue    that   they    allege     “palming    off”    as   an   extra

element, but their complaint does not bear this out.                       “‘Passing

off,’   also    known    as    ‘palming    off,’    occurs    when     a   defendant

misrepresents its products as those of the plaintiff.”                     Rutledge,

558 F. Supp. 2d at 620 (citing Felmet, 472 F. Supp. 2d at 683-84).

“Reverse passing off,” also known as “reverse palming off,” occurs

when either (1) “the wrong doer removes the name or trademark on

another party's product and sells that product under a name chosen

                                          20
by the wrongdoer” or (2) “the wrongdoer . . . removes or otherwise

obliterates the name of the manufacturer or source and sells the

product in an unbranded state.”           Id. (citing Scheduled Airlines

Traffic Offices, Inc. v. Objective, Inc., 180 F.3d 583, 591 n.4

(4th Cir. 1999)) (internal quotation marks omitted).               Whereas

palming off has an extra element that distinguishes a UDTPA claim

from one of copyright infringement, the same is not true for

reverse palming off, and the Copyright Act routinely preempts the

latter brought under state unfair and deceptive trade practice

statutes.    Id. at 621 (citing cases and noting that the North

Carolina UDTPA “merely duplicates the copyright owner’s exclusive

rights to reproduce and distribute” under 17 U.S.C. § 106(1)(3)).

     Nowhere     in   their   complaint     do   Plaintiffs   allege    that

Defendants are promoting their own original material as that of

Siler or Distinctive HR.      Rather, they allege that Defendants are

selling Plaintiffs’ copyrighted material as Defendants’ own or

without credit to Plaintiffs.         This is classic reverse palming

off, which is preempted by the Copyright Act.          Defendants’ motion

to dismiss as to this claim will therefore be granted.

            4.   Unfair Competition

     Plaintiffs allege that Defendants have engaged in unfair

competition under the Lanham Act, 15 U.S.C. § 1125.           They contend

that Defendants’ unauthorized use of copyrighted materials in

commerce    created   a   false   association    between   Plaintiffs   and

                                     21
Defendants and is likely to cause both confusion to customers and

harm to Plaintiffs.      (Doc. 1 at 26-27.)       Defendants move to

dismiss, arguing that this claim “is nothing more than a copyright

claim in disguise” and is “preempted by federal statute,” 3 citing

Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23, 24

(2001), for the proposition that unfair competition protections

should not be overextended to cover traditional copyright claims.

(Doc. 13 at 6.)     Plaintiffs contend they have pleaded sufficient

facts to support an unfair competition claim.      (Doc. 17 at 7-8.)

     Section 301(d) of the Copyright Act states “[n]othing in this

title annuls or limits any rights or remedies under any other

Federal statute.”    Unfair competition through false association is

addressed in § 43(a)(1) of the Lanham Act, which provides:

     Any person who, on or in connection with any goods or
     services . . . uses in commerce any word, term, name,
     symbol, or device, or any combination thereof, or any
     false designation of origin, false or misleading
     description   of   fact,   or  false   or   misleading
     representation of fact, which-

          (A) is likely to cause confusion, or to cause
          mistake, or to deceive as to the affiliation,
          connection, or association of such person with
          another person, or as to the origin, sponsorship,
          or approval of his or her goods, services, or
          commercial activities by another person . . .

     shall be liable in a civil action by any person who

3
  Defendants’ contention of preemption presumably refers to conflict
preemption, as the Copyright Act does not preempt other federal laws.
17 U.S.C. 301(d). Preemption under the Supremacy Clause of the United
States Constitution speaks to state laws. Anderson v. Sara Lee Corp.,
508 F.3d 181, 191 (4th Cir. 2007) (describing “longstanding principles”
guiding preemption of state law under the Supremacy Clause).

                                  22
        believes that he or she is or is likely to be damaged by
        such an act.

15 U.S.C. § 1125(a)(1).        “Subsection A, which creates liability

for statements as to ‘affiliation, connection, or association’ of

goods, describes the cause of action known as ‘false association.’”

Belmora, LLC v. Bayer Consumer Care AG, 819 F.3d 697, 706 (4th

Cir. 2016).     While the statute creates a cause of action for any

person likely to be damaged by acts of unfair competition, the

Supreme Court, in Lexmark Int’l, Inc. v. Static Control Components,

Inc.,    572   U.S.   118   (2014),   concluded   that   “§ 43(a)'s   broad

authorization – permitting suit by any person who believes that he

or she is or is likely to be damaged – should not be taken literally

to reach the limits of Article III standing, but is framed by two

background principles, which may overlap.”          Belmora, 819 F.3d at

707 (4th Cir. 2016) (citing Lexmark, 572 U.S. at 129) (internal

quotation marks omitted).       Under the first principle, “we presume

that a statutory cause of action extends only to plaintiffs whose

interests ‘fall within the zone of interests protected by the law

invoked.’”     Lexmark, 572 U.S. at 129 (quoting Allen v. Wright, 468

U.S. 737, 751 (1984)).       To determine this “zone of interest,” the

Lanham Act’s purpose statement is instructive:

     The intent of this chapter is to regulate commerce within
     the control of Congress by making actionable the
     deceptive and misleading use of marks in such commerce;
     to protect registered marks used in such commerce from
     interference by State, or territorial legislation; to
     protect    persons     engaged     in    such    commerce

                                      23
        against unfair competition;   to   prevent  fraud   and
        deception in such commerce by the use of reproductions,
        copies, counterfeits, or colorable imitations of
        registered marks; and to provide rights and remedies
        stipulated by treaties and conventions respecting
        trademarks, trade names, and unfair competition entered
        into between the United States and foreign nations.

15 U.S.C. § 1127. Most of these enumerated principles are relevant

to false association cases.       Lexmark, 572 U.S. at 131.          “The scope

of the zone of interests is not ‘especially demanding,’ and the

plaintiff receives the ‘benefit of any doubt.’”              Belmora, 819 F.3d

at 707 (quoting Lexmark, 572 U.S. at 130).                   Under the second

principle, the Court stated, “we generally presume that a statutory

cause    of   action   is   limited    to    plaintiffs   whose    injuries    are

proximately caused by violations of the statute,” and “a plaintiff

suing     under   § 1125(a)      ordinarily       must     show    economic     or

reputational      injury     flowing    directly     from    the    deception.”

Lexmark, 572 U.S. at 132-33.

     Plaintiffs have alleged that Defendants used the Test Prep

Materials “without attribution and as though they were the original

works of Defendants,” 4 that Defendants’ unauthorized use of the

Test Prep Materials is a “false or misleading representation of

fact or false or misleading description of fact, or a false

designation of origin,” and that Defendants’ unauthorized usage

creates an implied endorsement by Plaintiff.              (Doc. 1 at 26.)     They



4As noted, Plaintiffs are pleading facts to support a claim for “reverse
passing off” as unfair competition. See Belmora, 819 F.3d at 710.

                                        24
further allege that these acts were in commerce and are likely to

cause confusion.      (Id. at 26-27.)

      A reverse passing off claim under the Lanham Act requires the

plaintiff to prove “(1) that the work at issue originated with the

plaintiff; (2) that origin of the work was falsely designated by

the defendant; (3) that the false designation of origin was likely

to cause consumer confusion; and (4) that the plaintiff was harmed

by   the   defendant's   false   designation   of   origin.”     Universal

Furniture Int’l, Inc. v. Collezione Europa USA, Inc., 618 F.3d

417, 438 (4th Cir. 2010). In determining origin, the Supreme Court

has held that “[origin] refers to the producer of the tangible

goods that are offered for sale, and not to the author of any idea,

concept, or communication embodied in those goods.”            Dastar, 539

U.S. at 37.        In the present case, Plaintiffs have alleged that

Defendants are using Plaintiffs’ Test Prep Materials in their

workshops    and    on-demand    materials   without   authorization   and

without attribution to Plaintiffs “as though they were the original

works of Defendants.”        (Doc. 1 at 26-27.)        Taking Plaintiffs’

allegations as true, as the court must at this stage, Defendants

are the creators of the workshops and on-demand materials that

they distribute to customers.           However, under Dastar, because

Defendants are the origin of their own prep materials, which

incorporate Plaintiffs’ copyrighted content, Plaintiffs cannot

prove that the work at issue originated with Plaintiffs, nor can

                                     25
they plausibly state a claim for false designation of origin.                     See

Vogel v. Wolters Kluwer Health, Inc., 630 F. Supp. 2d 585, 590-91

(M.D.N.C. 2008) (applying Dastar).

       Plaintiffs have also alleged that Defendants’ unauthorized

usage creates a false endorsement.              “A claim of false endorsement

arises when the name, symbol, or other identifying likeliness is

‘used in such a way as to deceive the public into believing that

[the    plaintiff]      endorsed,       sponsored,      or     approved    of     the

defendant's     product.’”        First        Date   Merch.   Servs.     Corp.    v.

SecurityMetrics, Inc., No. RDB-12-2568, 2013 WL 6234598, *7 (D.

Md.    Nov.   13,    2013)    (quoting     Mktg.      Products    Mgmt.,    LLC    v.

Healthandbeautydirect.com, Inc., 333 F. Supp. 2d 418, 430 (D. Md.

2004)).    In an action for false endorsement under the Lanham Act,

the plaintiff “must prove the likelihood of consumer confusion as

to the origin, approval or endorsement of the product.”                         Mktg.

Products Mgmt., 333 F. Supp. 2d at 430 (citing Waits v. Frito-Lay,

Inc., 978 F.2d 1093, 1109 n.9 (9th Cir. 1992)).                   Plaintiffs have

alleged that Defendants’ use of the Test Prep Materials “is likely

to cause confusion, or to cause mistake, or to deceive as to the

affiliation,        connection,    or     association     of     Defendants       with

Plaintiffs, or as to the origin, sponsorship, or approval of

Defendants     goods,        services,     or     commercial      activities       by

Plaintiff.”    (Doc. 1 ¶ 200.)          Taking these allegations as true, as

the court must at this preliminary stage, Plaintiffs have pleaded

                                          26
sufficient facts to state a claim for false endorsement, and the

motion to dismiss on this basis will be denied.                   See AvePoint,

Inc. v. Power Tools, Inc., 981 F. Supp. 2d 496, 516-17 (W.D. Va.

2013)   (denying   defendant’s    motion     to    dismiss      where    plaintiff

adequately pled the likelihood of confusion).

     Plaintiffs    also    clearly    fall   within       the   dual    principles

outlining who can bring suit for unfair competition under the

Lanham Act.    The test to fall within the zone of interest is not

“especially demanding,” and Plaintiffs receive the “benefit of any

doubt.”     Belmora, 819 F.3d at 707 (internal quotation marks and

citation omitted).        Plaintiffs allege facts indicating they are

“persons engaged in . . . commerce” and are pursuing this lawsuit

against Defendants to protect “against unfair competition.”                     15

U.S.C. § 1157.     Because their claim falls within the Lanham Act’s

purpose statement, Plaintiffs are within the zone of interest.

See Farm Fresh Direct Direct By a Cut Above, LLC v. Downey, No.

ELH-17-1760, 2017 WL 4865481, *9 (D. Md. Oct. 26, 2017) (“Because

plaintiff    has   sufficiently      alleged      facts    showing      its   claim

furthers an enumerated purpose of § 1125(a), it has also met the

zone of interests test.”).           Plaintiffs have also sufficiently

alleged harm “proximately caused by [Defendants’] violations of

the [false association] statute.”              Belmora, 819 F.3d at 711.

Plaintiffs have alleged “economic . . . injury flowing directly

from the deception wrought by [Defendants’] conduct,” id. at 712,

                                      27
specifically that customers are less likely to purchase their

product if they can buy it alongside other materials at Defendants’

workshops.     (Doc. 1 at 27.)

     Plaintiffs have therefore put forth sufficient allegations to

state a claim for unfair competition by false endorsement under

the Lanham Act and are in the category of individuals meant to

have a remedy for Defendants’ conduct.            Defendants’ motion to

dismiss will therefore be denied.

III. CONCLUSION

     For the reasons set forth above,

     IT IS ORDERED that Defendants’ motion to dismiss (Doc. 11) is

GRANTED IN PART and DENIED IN PART as follows:             the motion to

dismiss   as    to   Plaintiffs’   claims   for   common   law   copyright

infringement (Count IV) is GRANTED, and those claims are DISMISSED

WITHOUT PREJUDICE; the motion to dismiss as to Plaintiffs’ claims

for unfair and deceptive trade practices (Count V) and unfair

competition based on false designation of origin (Count III) is

GRANTED, and those claims are DISMISSED; the motion is otherwise

DENIED.



                                            /s/   Thomas D. Schroeder
                                         United States District Judge

November 21, 2019




                                    28
